PER CURIAM.
This matter is before us on motion to dismiss the appeal. Judgment in the court below was rendered in favor of plaintiff. Defendant obtained an order for a suspensive and devolutive appeal upon furnishing bond as required by law. He thereupon furnished bond in the sum of $200.
*585On a rule filed in the court below judgment was rendered dismissing the appeal apparently on the ground that the surety was insufficient. No new appeal bond was furnished in accordance with Act 112 of 1916.
It is therefore ordered, adjudged, and decreed that the motion to dismiss the appeal be and it is sustained and accordingly the appeal is dismissed.